     Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT

                      SOUTHERN DISTRICT OF MISSISSIPPI

                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,

     v.                                                              2:20-cv-43-KS-JCG
                                                          Civil No. __________________

EVERETT FARM, LLC; MAJOR EVERETT;
OSMOND EVERETT, JR.; OSMOND EVERETT;
VINCENT EVERETT AS TRUSTEE of the
V.E. TRUST; the V.E. TRUST AS TRUSTEE OF
THE C.E. TRUST; REGIONS BANK, INC.;
WEYERHAEUSER COMPANY;
BENNETT HILLS, INC.; and
DAN P. CHOQUETTE,

     Defendants.

                      COMPLAINT OF THE UNITED STATES

    The United States of America states claims against the Defendants, alleging as follows:

                              NATURE OF THE ACTION

     1.     By bringing this action, the United States requests that this Court:

            (a)    reduce to judgment the unpaid corporate (Form 1120) federal income

                   taxes for tax years 2006, 2007, and 2008 (the “Tax Liabilities”) owed to

                   the United States by Everett Farm, LLC (the “LLC”);

            (b)    order the foreclosure of the federal tax liens that arose upon the

                   assessments of the Tax Liabilities against three parcels of real property in

                   Lawrence County, Mississippi (such parcels being fully described and

                   identified in paragraph 16 below and referred to herein as "Parcel 1,"
       Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 2 of 11




                      “Parcel 2,” or Parcel 3, and collectively referred to herein as the

                      “Property”) in which any interests of the LLC and/or its members

                      and/or any interests of the purported transferee of the Property are

                      encumbered with the federal tax liens, authorize the sale of the Property,

                      and direct that the proceeds of sale be applied to the Tax Liabilities and

                      the claims of the other parties herein, according to the priorities of those

                      claims to and upon the Property as determined by this Court.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this civil action under

U.S.C. §§ 1340 and 1345 and 26 U.S.C. § 7402(a).

       3.      This action is commenced under 26 U.S.C. § 7401 at the direction of the

Attorney General of the United States with the authorization of and at the request of the

Chief Counsel of the Internal Revenue Service (the “IRS”), a duly authorized delegate of the

Secretary of the Treasury.

       4.      Venue is proper in the Southern District of Mississippi under 28 U.S.C. §§

1391(b) and 1396 because the Tax Liabilities arose there, the Property upon which the federal

tax liens are to be foreclosed is located within the District, and the Defendants may claim

interests in the Property located in Lawrence County, Mississippi.

                                         THE PARTIES

        5.     The Plaintiff is the United States of America.

        6.     Defendant Everett Farm, LLC is a Limited Liability Company organized under

the laws of the State of Mississippi. The LLC was formed on February 5, 1999, and the

Mississippi Secretary of State administratively dissolved it on December 5, 2011. The LLC is


                                                2
        Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 3 of 11




liable for the Tax Liabilities at issue, and is the former record title holder of the Property upon

which the United States seeks to have this Court foreclose the federal tax liens that arose upon

the assessments of the Tax Liabilities.

        7.      Major Everett is named a defendant in this action in the following capacities:

(a) as a Member/Manager of the administratively dissolved LLC; (b) on information and belief,

either as a distributee of assets of the dissolved LLC and/or as a transferee of the Property to the

V.E. Trust as Trustee of the C.E. Trust; and (c) under 26 U.S.C. § 7403(b), as an individual who

may claim an interest to or upon the Property.

        8.      Defendant Osmond Everett, Jr. is named a defendant in this action in the

following capacities: (a) as a Member/Manager of the administratively dissolved LLC; (b) on

information and belief, either as a distributee of assets of the dissolved LLC and/or as a

transferee of the Property to the V.E. Trust as Trustee of the C.E. Trust, and (c) under 26 U.S.C.

§ 7403(b), as an individual who may claim an interest to or upon the Property.

       9.      Defendant Osmond Everett is named a defendant in this action in the following

capacities: (a) on information and belief, as a Member/Manager of the administratively

dissolved LLC; (b) on information and belief, either as a distributee of assets of the dissolved

LLC and/or as a transferee of the Property to the V.E. Trust as Trustee of the C.E. Trust, and

(c) under 26 U.S.C. § 7403(b), as an individual who may claim an interest to or upon the

Property.

       10.      Vincent Everett is named a defendant in this action as, on information and

belief, the Trustee of the V.E. Trust which, in turn, is the Trustee of the C.E. Trust, the current

purported record title holder of the Property. Vincent Everett and/or the V.E. Trust may claim

an interest to or upon the Property and are named as defendants under 26 U.S.C. § 7403(b).
                                                  3
       Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 4 of 11




       11.      The V.E. Trust is named a defendant in this action as the Trustee of the C.E.

Trust, the current purported record title holder of the Property. The V.E. Trust and/or the C.E.

Trust may claim an interest to or upon the Property and are named as defendants under

26 U.S.C § 7403(b).

       12.      Regions Bank, Inc., as the successor to Union Planters Bank, is a corporation

organized under the laws of the State of Alabama. It is named as a defendant under 26 U.S.C. §

7403(b) because it may claim an interest in the Property as the holder of two Deeds of Trust

(between Union Planters Bank and Everett Farm, LLC) recorded in the records of the Chancery

Clerk of Lawrence County, Mississippi, at Deed of Trust Book 401/ pages 557-563 (on

January 7, 2004) and Deed of Trust Book 406/pages 66-72 (on June 21, 2004) with regard to

Regions Bank Customer Number xx-xxxx247870, Obligation xxxxxx9001. On information and

belief, the LLC has satisfied the obligation of up to $66,992.50 identified in the Deeds of Trust,

but no act of cancellation or satisfaction releasing the Deeds of Trust as to the Property has ever

been recorded in Lawrence County, Mississippi.

       13.     Weyerhaeuser Company is a corporation organized under the laws of the State of

Washington that is named as a defendant under 26 U.S.C. § 7403(b) because it may claim an

interest in the Property by virtue of its reservation of mineral rights and/or other property

interests in its original transfer of the Property to Everett Farm, LLC in 2005.

       14.     Bennett Hills, Inc., a corporation organized under the laws of the State of

Mississipi, is named as a defendant under 26 U.S.C. § 7403(b) because it may claim an interest

in Parcel 2 by virtue of its having paid the unpaid ad valorem taxes due on Parcel 2 for tax year

2017 at a tax sale of Parcel 2 conducted by the Chancery Clerk of Lawrence County,

Mississippi, on August 27, 2018.

                                                 4
       Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 5 of 11




       15.     Dan P. Choquette is named as a defendant under 26 U.S.C. § 7403(b) because he

may claim an interest in Parcel 2 by virtue of his having paid the unpaid ad valorem taxes due

on Parcel 2 for tax year 2018 at a tax sale of Parcel 2 conducted by the Chancery Clerk of

Lawrence County, Mississippi, on August 26, 2019.

              THE PROPERTY (PARCEL 1, PARCEL 2, AND PARCEL 3)

       16.     The Property at issue in this action is the land with all improvements and

appurtenances thereto (including without limitation any residence or other structure thereon)

comprising three parcels of real property located at 288 Everett Road, New Hebron, Mississippi

39140 in Lawrence County, Mississippi. Parcel 1 is more particularly described as follows:

               Township 9 North, Range 21 West
               First
               Section 13:     6.77 acres of land, more or less, lying in the SE ¼ of NW ¼,
                               said 6.77 acres being more fully described as follows, to-wit:

                       Beginning at the NW corner of the SW ¼ of NE ¼ of Section 13, T9N, R21W,
                       Lawrence County, Mississippi; thence run South 00 deg. 18 min. 43 sec. West,
                       775.64 feet to the south margin of Everett Lane for the POINT OF BEGINNING
                       of the following described parcel: thence run South 00 deg. 18 min. 43 sec.
                       West, 551.42 feet; thence run North 89 deg. 25 min. 07 sec. West, 932.87 feet to
                       an iron pin found; thence run North 89 deg. 25 min. 07 sec. West, 218.06 feet to
                       the south margin of Everett Lane; thence run along margin of said lane for the
                       next six calls: North 66 deg. 02 min. 33 sec. East, 273.86 feet; thence run
                       North 57 deg. 39 min. 32 sec. East, 200.52 feet; thence run North 69 deg. 19 min.
                       27 sec. East, 149.03 feet; thence run North 82 deg. 42 min. 54 sec. East 256.48 feet;
                       thence North 66 deg. 32 min. 01 sec. East, 86.41 feet; thence run North 52 deg.
                       18 min. 41 sec. East, 329.93 feet back to the POINT OF BEGINNING.

Parcel 2 (19.35 acres) and Parcel 3 (15.06 acres) are more particularly described as follows:

               Township 9 North, Range 21 West
               Second
               Section 13 & 14: 34.41 acres of land, more or less, lying in the SW ¼ of SW ¼ of
                                Section 13 (19.35 acres) and in the SE ¼ of SE ¼ of Section 14
                                (15.06 acres), said 34.41 acres being more fully described as
                                follows, to-wit:

                       Beginning at the SE corner of the SW ¼ of SW ¼ of Section 13, T9N, R21W,
                       Lawrence County, Mississippi; thence run North 00 deg. 39 min. 50 sec.
                       West 665.93 feet to a lighter knot found; thence run North 89 deg. 25 min.
                       07 sec. West 1,314.19 feet to a steel corner post; thence run North 00 deg.
                       06 min. 00 sec. West, 232.35 feet to the south margin of Everett Lane; thence

                                                     5
        Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 6 of 11



                       run along margin of land of said lane for the next six calls: South 45 deg.
                       19 min. 13 sec. West, 177.91 feet; thence run south 62 deg. 47 min. 12 sec.
                       West 215.45 feet; thence run South 70 deg. 16 min. 07 sec. West, 634.15 feet;
                       thence run South 58 deg. 14 min. 20 sec. West, 113.31 feet; thence run
                       South 45 deg. 06 min. 23 sec. West, 312.39 feet,; thence run South 33 deg.
                       05 min. 59 sec.. West, 176.02 feet; thence run South 89 deg. 00 min. 00 sec.
                       East, 2,321.43 feet; thence run North 00 deg. 39 min. 50 sec. West, 165.00 feet;
                       thence run South 89 deg. 00 min. 00 sec. East, 264.00 feet; then run South
                       00 deg. 39 min. 50 sec. East, 165.00 feet; thence run South 89 deg. 00 min.
                       00 sec., East, 66.00 feet back to the POINT OF BEGINNING, said Parcel
                       Containing 34.41 acres, more or less, and being a part of the Southwest ¼ of the
                       Southwest ¼ of Section 13, and a part of the Southeast ¼ of the Southeast ¼ of
                       Section 14, Township 9 North, Range 21 West, Lawrence County, Mississippi.

                                              COUNT ONE

         REDUCTION TO JUDGMENT OF THE UNPAID BALANCES OF THE
          2006, 2007, and 2008 CORPORATE (FORM 1120) FEDERAL INCOME TAX
                        LIABILITIES OF EVERETT FARM, LLC

       17.     The United States restates and realleges paragraphs 1 through 16 of this

Complaint as if the contents of those paragraphs were fully set forth in this paragraph 17.

       18.     On the dates and in the amounts set forth in the table below, a delegate of the

Secretary of the Treasury made assessments, in accordance with law, against Everett Farm, LLC

for its corporate (Form 1120) federal income taxes for tax years 2006, 2007, and 2008. In

addition, with regard to these corporate income tax liabilities, interest, penalties, and statutory

additions were assessed against Everett Farm, LLC as follows:

Year                 Assessment Date         Tax                   Penalties               Interest

2006                 11/05/2012              $ 115,960.00          $     17.00*            $ 45,011.43
                                                                   $ 26,030.80**
                     06/03/2013                                    $ 7,537.40*
                     11/07/2016                                    $ 21,433.46             $ 46,893.35

2007                 11/05/2012              $ 41,366.00           $ 8,273.20**            $ 8,949.24
                     06/03/2013                                    $ 2,688.79*
                     11/07/2016                                    $ 7,652.71*             $ 8,189.95




                                                     6
        Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 7 of 11




2008                 12/03/2012            $ 94,285.00         $   216.00*          $ 15,821.06
                                                               $ 2,835.00**
                     06/03/2013                                $ 5,209.67*


(1)*Late-payment penalty; (2) **Accuracy-Related Penalty

       19.     As provided by law, the IRS gave notice of the assessments regarding the LLC’s

federal income tax liabilities for tax years 2006, 2007, and 2008 (described in paragraph 18

above) to the LLC and made demand for payment upon the LLC for these liabilities. Despite

notice of these assessments and demand for payment, the LLC has failed to pay the amounts

assessed against it, plus the additional interest, penalties, and other applicable statutory

additions according to law that have continued to accrue since the assessment dates of the Tax

Liabilities. As a consequence, after application of all payments and credits from all sources,

there remains due and owing to the United States from Everett Farm, LLC as of February 18,

2020, the sum of $626,777.87, plus interest and statutory additions thereafter as provided by

law.

                                          COUNT TWO

        FORECLOSURE OF THE FEDERAL TAX LIENS ON THE PROPERTY

       20.     The United States restates and realleges paragraphs 1 through 19 of this

Complaint as if the contents of those paragraphs were fully set forth in this paragraph 20.

       21.     Everett Farm, LLC acquired the Property from Weyerhaeuser Company by

Special Warranty Deed that was filed of record with the Chancery Court Clerk of Lawrence

County, Mississippi, on December 16, 2003, at Book A 139, pages 511-519. (A copy of this

Special Warranty Deed is attached as Exhibit 1 to this Complaint).

       22.     By virtue of the assessments described in paragraph 18, federal tax liens for the

unpaid Tax Liabilities of the LLC for tax years 2006, 2007, and 2008 arose under 26 U.S.C. §§
                                                  7
        Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 8 of 11




632l and 6322 on the dates the Tax Liabilities were assessed and attached and continue to attach

to all property and rights to property of the LLC, whether acquired before or after the liens

arose, including without limitation the LLC’s interest in the Property comprising Parcel 1,

Parcel 2, and Parcel 3 described in paragraph 16 above.

       23.     On April 7, 2014, the IRS filed a Notice of Federal Tax Lien (a copy of

which is attached as Exhibit 2 to this Complaint) in the records of the Chancery Court

Clerk of Lawrence County, Mississippi, concerning the federal tax liens for the Tax

Liabilities that the LLC owes (as described in paragraphs 18 and 19 above)

       24.     On October 24, 2016, a Warranty Deed (copy attached as Exhibit 3) purportedly

transferring the Property from Everett Farm, LLC to V.E. Trust as the Trustee of the C.E. Trust

was filed of record at Book A 184, pages 525-529 in the records of the Chancery Court Clerk of

Lawrence County, Mississippi. The Warranty Deed stated that Everett Farm, LLC transferred its

fee simple interest in the Property “for and in consideration of the sum of Ten Dollars and other

good and valuable consideration.” The only information, other than its name and the

identification of the V.E. Trust as its Trustee, that the Warranty Deed included about the

C.E. Trust was its representation that its address as Grantee under the Warranty Deed is

4567 Rockridge Road #1441, Pine Lake, Georgia 30072.

       25.     On information and belief, the LLC received either no consideration and/or

grossly inadequate consideration for the transfer of record title to the Property from the LLC to

the C.E. Trust. Nothing about the transfer displaced or disturbed the federal tax liens for the

Tax Liabilities that attached to the Property prior to the transfer of record title and continue to

encumber the Property. Thus, the purported transfer was made subject to the federal tax liens for




                                                  8
       Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 9 of 11




the Tax Liabilities that continue to encumber the Property. Consequently, C.E. Trust holds bare

record title to the Property as the nominee of Everett Farm, LLC.

       WHEREFORE, the United States of America prays for judgment as follows:

        A.       That this Court order and adjudge that Everett Farm, LLC is indebted to the

United States for its unpaid corporate (Form 1120) federal income tax liabilities for tax

years 2006, 2007, and 2008 in the amount of $626,777.87 as of February 18, 2020, plus

further interest and statutory additions as provided by law, minus any credits or payments

applied after February 18, 2020;

       B.       That this Court order, adjudge, and decree that the United States has valid federal

tax liens to and upon all property and rights to property, both real and personal, tangible and

intangible, of Everett Farm, LLC for its 2006, 2007, and 2008 corporate (Form 1120)

federal income tax liabilities (described in paragraphs 18 and 19 above), including without

limitation Everett Farm, LLC’s interest in the Property described in paragraph 16 above in

Lawrence County, Mississippi;

       C. That the Defendants be required to appear and state and assert all their claims upon

and interests in the Property described in paragraph 16 above (including without limitation that

such a Defendant having no claims upon and interests in the Property appear and so advise the

Court) and that the Court rank such claims vis-a-vis the claims of the United States to and upon

the Property;

       D.       That this Court determine, order, adjudge, and decree that:

                (1)    the federal tax liens of the United States for the corporate

                       (Form 1120) federal income tax liabilities of Everett Farm, LLC for tax




                                                 9
Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 10 of 11




            years 2006, 2007, and 2008 be foreclosed upon the Property described in

            paragraph 16 above;

      (2)   the Property be sold in accordance with the law and practice of this

            Court, the findings of this Court, and the rights of the United States

            States, free and clear of any right, title, lien, claim, or interest of any other

            party hereto, their heirs, estates, or assigns; and

      (3)   that the proceeds of such sale belonging to Everett Farm, LLC be

            distributed to the United States in accordance with the priority of its

            claims or interests to and upon Everett Farm, LLC’s interest in the

            Property vis-a-vis the claims of the other defendants as determined by

            this Court and be applied to the corporate (Form 1120) federal income tax

            liabilities of Everett Farm, LLC for tax years 2006, 2007, and 2008; and




                                      10
       Case 2:20-cv-00043-KS-JCG Document 1 Filed 03/06/20 Page 11 of 11




       E.      That the United States have its costs and such other and further relief to which it

shows it is entitled and that the Court deems appropriate in the premises.

March 6, 2020                                        RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney
                                                     General Tax Division

                                                     /s/Robert E. Dozier
                                                     ROBERT E. DOZIER
                                                     Trial Attorney, Tax Division
                                                     Southern Region
                                                     P.O. Box 14198
                                                     Ben Franklin Station
                                                     Washington, D.C. 20001
                                                     Telephone: (202) 514-6073
                                                     Facsimile: (202) 514-4963
                                                     Email: robert.e.dozier@usdoj.gov

                                                     D. MICHAEL HURST, JR.
                                                     UNITED STATES ATTORNEY
                                                     Southern District of Mississippi

                                                     Counsel for the United States of America




                                                11
Case 2:20-cv-00043-KS-JCG Document 1-1 Filed 03/06/20 Page 1 of 1

                                            Civil N.: 2:20-cv-43-KS-JCG




                                            Starrett              Gargiulo
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 1 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 2 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 3 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 4 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 5 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 6 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 7 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 8 of 9
Case 2:20-cv-00043-KS-JCG Document 1-2 Filed 03/06/20 Page 9 of 9
Case 2:20-cv-00043-KS-JCG Document 1-3 Filed 03/06/20 Page 1 of 1
Case 2:20-cv-00043-KS-JCG Document 1-4 Filed 03/06/20 Page 1 of 5
Case 2:20-cv-00043-KS-JCG Document 1-4 Filed 03/06/20 Page 2 of 5
Case 2:20-cv-00043-KS-JCG Document 1-4 Filed 03/06/20 Page 3 of 5
Case 2:20-cv-00043-KS-JCG Document 1-4 Filed 03/06/20 Page 4 of 5
Case 2:20-cv-00043-KS-JCG Document 1-4 Filed 03/06/20 Page 5 of 5
